UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7878


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PAUL BERNARD COLEMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:09-cr-00207-MHL-1)


Submitted: June 26, 2020                                          Decided: June 30, 2020


Before GREGORY, Chief Judge, WILKINSON and RICHARDSON Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Bernard Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul Bernard Coleman appeals the district court’s order denying his motions for a

sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5222, for clarification of his sentence under Fed. R. Crim. P. 36, and for

reconsideration. The district court correctly explained that, under § 404(c) of the First Step

Act, Coleman was not eligible for relief because his sentence was imposed under or

reduced in accordance with the amendments made by sections 2 and 3 of the Fair

Sentencing Act of 2010. The district court also correctly explained why United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019), did not provide any basis for reconsideration of its

decision denying relief under the First Step Act. Finally, the district court correctly denied

Coleman’s motion to clarify his sentence under Fed. R. Crim. P. 36.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                              2